 



FIRST AMENDMENT TO FIRST AMENDED

AND RESTATED CREDIT AGREEMENT

 

 

THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is executed as of November 13, 2013 (the “Execution Date”) by
JPMORGAN CHASE BANK, N.A, as the Administrative Agent, Issuing Bank, Swingline
Lender and as a Lender, ESCALADE, INCORPORATED, as the Borrower, and the other
Loan Parties party hereto.

 

Recitals

 

A. This Amendment is executed in respect of the First Amended and Restated
Credit Agreement, dated as of August 27, 2013 (“Credit Agreement”), executed by
and among Escalade, Incorporated, an Indiana corporation, as the Borrower, the
other Loan Parties party thereto and JPMorgan Chase Bank, N.A., as the
Administrative Agent, Issuing Bank, Swingline Lender and as a Lender (“Chase”).

 

B. The Borrower is requesting Chase, which as of the Execution Date is the sole
Lender, the Swingline Lender, the Issuing Bank and the Administrative Agent, to
agree to amendments to the Credit Agreement, as provided in and subject to the
terms of this Amendment.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder, the
Borrower, the other Loan Parties party hereto and Chase, as Lender, Swingline
Lender, the Issuing Bank and the Administrative Agent, agree as follows:

 

1. Definitions. All terms used in this Amendment, including its Recitals, that
are defined in the Credit Agreement and not otherwise defined herein, shall have
the same meanings in this Amendment as are ascribed to such terms in the Credit
Agreement.

 

2. Amendments to the Credit Agreement. Effective as of the Execution Date, the
Credit Agreement is amended as follows:

 

(a) Amended and Restated Definitions in Section 1.01. Each of the following
definitions in Section 1.01 of the Credit Agreement is amended and, as so
amended, restated in its entirety to read as follows:

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment, as such Commitment may be reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s Commitment as of the First
Amendment Date, in the case of the Revolving Commitment, and as of the Effective
Date, in the case of the Term Loan Commitment, is set forth on the Commitment
Schedule, or in the most recent Assignment and Assumption executed by such
Lender, as applicable.

 

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus scheduled principal payments on Indebtedness actually made, plus
Capital Lease Obligation payments, all calculated for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.

 

 

 



“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
less expenses for income taxes paid in cash less Restricted Payments paid in
cash less the unfinanced portion of Capitalized Expenditures for such period to
(b) Fixed Charges for such period, all calculated for such period for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Lender’s Revolving Commitment as of the First Amendment Date is
set forth on the Commitment Schedule, or in the most recent Assignment and
Assumption executed by such Lender with respect to a Revolving Loan, as
applicable. The aggregate amount of the Lenders’ Revolving Commitments as of the
First Amendment Date is Thirty-One Million Dollars ($31,000,000).

 

“Term Loan Maturity Date” means August 27, 2018, or any earlier date on which
the maturity of the Term Loans is accelerated pursuant to the terms of this
Agreement.

 

(b) New Defined Terms. Section 1.01 of the Credit Agreement is amended to add
the following new defined terms in the appropriate alphabetical position:

 

“DMI Sports Acquisition” means the acquisition and related transactions pursuant
to that certain Asset Purchase Agreement dated as of November 13, 2013, by and
between DMI Sports, Inc., a Pennsylvania corporation, Gary Giegerich and Paul
Giegerich, collectively as sellers, and Indian Industries, Inc., an Indiana
corporation, as buyer.

 

“First Amendment Date” means November 13, 2013.

 

(c) Amendment to the Defined Term Funded Debt to Adjusted EBITDA Ratio. At each
appearance of the term "Funded Debt to Adjusted EBITDA Ratio" in the Credit
Agreement, such term shall be amended by deleting the word "Adjusted."

 

(d) Amendment to Section 6.04. Section 6.04 of the Credit Agreement is amended
as follows:

 

(i) By deleting the “and” following the semicolon in subsection (p);

 

(ii) By deleting the period at the end of subsection (q) and replacing it with
“; and”; and

 

(iii) By inserting a new subsection (r), which shall read in its entirety “the
DMI Sports Acquisition; provided that the Borrower and each relevant Subsidiary
must comply with (a) each requirement of Section 5.14 of the Credit Agreement
and (b) each of subsections (a), (c), (d), (e) and (g) through (n) of the
definition of Permitted Acquisition.”

 

(e) Amendment to Section 6.13, subsection (a). Section 6.13, subsection (a) of
the Credit Agreement is amended and, as so amended, restated in its entirety to
read as follows:

 

2

 



(a) Fixed Charge Coverage Ratio. As of the end of each fiscal quarter closing
after the Effective Date, the Borrower and its Subsidiaries shall achieve a
Fixed Charge Coverage Ratio for the four (4) successive Fiscal Quarters of the
Borrower ending on the date of determination of not less than 1.25 to 1.00.

 

(f) Commitment Schedule. The Commitment Schedule attached as Exhibit A hereto
(the “New Commitment Schedule”) shall replace and supersede the existing
Commitment Schedule to the Credit Agreement. All references in the Credit
Agreement to the Commitment Schedule shall mean and refer to the New Commitment
Schedule.

 

3. Representations and Warranties of the Borrower. Each Loan Party represents
and warrants to Chase, as the Lender, Swingline Lender, Issuing Bank and the
Administrative Agent as follows:

 

(a) (i) The execution, delivery and performance of this Amendment and all
agreements, instruments and documents delivered pursuant hereto by each Loan
Party have been duly authorized by all necessary corporate action, and do not
and will not violate any provision of any law, rule, regulation, order,
judgment, injunction or writ presently in effect applying to any Loan Party, or
the articles of incorporation of any Loan Party, or result in a breach of or
constitute a default under any material agreement, lease or instrument to which
any Loan Party is a party or by which any Loan Party or any of their respective
properties may be bound or affected; (ii) no authorization, consent, approval,
license, exemption or filing of a registration with any court or governmental
department, agency or instrumentality is or will be necessary to the valid
execution, delivery or performance by any Loan Party of this Amendment and all
agreements, instruments and documents delivered pursuant hereto; and (iii) this
Amendment is the legal, valid and binding obligation of each Loan Party and is
enforceable against each Loan Party in accordance with its terms.

 

(b) The representations and warranties contained in Article III of the Credit
Agreement are true and correct on and as of the Execution Date with the same
force and effect as if made on and as of the Execution Date.

 

(c) No Default or Event of Default has occurred and is continuing or will exist
under the Credit Agreement as of the Execution Date.

 

(d) The Borrower’s constituent documents (articles of incorporation and by-laws)
have not been amended or otherwise changed since August 27, 2013. No Guarantor’s
constituent documents (articles of incorporation and by-laws) have been amended
or otherwise changed since August 27, 2013.

 

(e) Since August 27, 2013, no event, change or condition has occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect.

 

4. Conditions. The obligation of Chase, as Lender, Swingline Lender, Issuing
Bank and the Administrative Agent, to execute and to perform this Amendment
shall be subject to full satisfaction of the following conditions precedent on
or before the Execution Date:

 

(a) This Amendment shall have been executed by the Borrower and each Loan Party,
and delivered to Chase, and executed by Chase, as Lender, Swingline Lender,
Issuing Bank and Administrative Agent;

 

3

 



(b) Chase shall have received a Certificate of Existence for the Borrower and
each Guarantor issued by the Secretary of State of its jurisdiction of
organization not more than thirty (30) days prior to the Execution Date;

 

(c) Chase shall have received resolutions of the Borrower and each Guarantor
authorizing the execution of this Amendment and the performance of the
transactions contemplated in this Amendment, which resolutions shall be
certified by the respective secretary (or equivalent officer) of each Borrower
and each Guarantor; and

 

(d) Chase shall have obtained a UCC search certificate for the Borrower and each
Guarantor issued by the Secretary of State of the jurisdiction where such Person
is located (as such term is used in Article 9 of the UCC) not more than thirty
(30) days prior to the Execution Date which certificates shall show the
Administrative Agent having a first priority security interest in substantially
all of the assets of each of the Borrower and the Guarantors subject only to
Liens permitted by the Credit Agreement.

 

5. Further Agreements and Acknowledgements.

 

(a) The Borrower and each Guarantor each hereby further agree and acknowledge
that the Borrower shall reimburse Chase for or pay, within ten (10) days of the
date of their receipt of billing from Chase, the reasonable fees and
out-of-pocket expenses of Faegre Baker Daniels LLP, special counsel to the
Lender, the Issuing Bank and the Administrative Agent, for the preparation and
closing of this Amendment.

 

(b) The Borrower hereby further agrees to deliver to the Administrative Agent
not later than thirty (30) calendar days after the Execution Date a Collateral
Access Agreement with respect to the property located at 220 Rittenhouse Circle,
Bristol, Pennsylvania 19007 (the “New Leased Location”), as required to be
provided pursuant to Section 4.13 of the Security Agreement; provided that from
the Execution Date until the date thirty (30) calendar days from such date, the
New Leased Location shall be deemed to be a Permitted Third Party Location
notwithstanding the absence of a Collateral Access Agreement.

 

(c) The Borrower and each Guarantor each hereby further agree to execute not
later than ten (10) calendar days after the Execution Date such agreements as
are requested by Chase in its reasonable discretion to perfect by filing in the
United States Patent and Trademark Office the security interest of the Secured
Parties in the patents and trademarks acquired as a result of the DMI Sports
Acquisition.

 

6. Consent and Representations of Guarantors. Each Guarantor, by its execution
of this Amendment, expressly consents to the execution, delivery and performance
by the Borrower, Chase (as a Lender and Issuing Bank) and the Administrative
Agent of this Amendment and all agreements, instruments and documents delivered
pursuant hereto, and agrees that neither the provisions of this Amendment nor
any action taken or not taken in accordance with the terms of this Amendment
shall constitute a termination, extinguishment, release or discharge of any of
its obligations under its respective Unlimited Continuing Guaranty, dated as of
April 30, 2009, in favor of the Administrative Agent for the benefit of each of
the Lenders and the Administrative Agent (each a “Guaranty”) or provide a
defense, set-off or counterclaim to it with respect to any of its obligations
under its Guaranty or any other Loan Documents. Each Guarantor affirms to Chase
and the Administrative Agent that its Guaranty is in full force and effect, is a
valid and binding obligation, and continues to guaranty payment of and secure
and support the Secured Obligations, now existing or hereafter arising.

 

4

 



7. Binding on Successors and Assigns. All of the terms and provisions of this
Amendment shall be binding upon and inure to the benefit of the parties hereto,
their respective successors, assigns and legal representatives.

 

8. Governing Law/Entire Agreement/Survival. This Amendment is a contract made
under, and shall be governed by and construed in accordance with, the laws of
the State of Indiana applicable to contracts made and to be performed entirely
within such state and without giving effect to the choice or conflicts of laws
principles of any jurisdiction. This Amendment constitutes and expresses the
entire understanding among the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, commitments, inducements
or conditions, whether expressed or implied, oral or written. All covenants,
agreements, undertakings, representations and warranties made in this Amendment
shall survive the execution and delivery of this Amendment and shall not be
affected by any investigation made by any person. Except as expressly provided
otherwise in this Amendment, the Credit Agreement, as amended hereby, remains in
full force and effect in accordance with its terms and provisions.

 

9. Counterparts/Facsimile Signatures. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

[Signature pages follow.]

 

5

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized signatories.

 

JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent, Issuing Bank,
Swingline Lender and a Lender

 

By: /s/ Randall K. Stephens

Name: Randall K. Stephens

Title: Senior Vice President

 

 

[Signature Page to First Amendment to First Amended and Restated Credit
Agreement]

 

BORROWER:

 

ESCALADE, INCORPORATED

 

By: /s/ Deborah Meinert

Name: Deborah Meinert

Title: Secretary

 

OTHER LOAN PARTIES:

 

BEAR ARCHERY, INC.

 

By: /s/ Deborah Meinert

Name: Deborah Meinert

Title: Secretary

 

EIM COMPANY, INC.

 

By: /s/ Deborah Meinert

Name: Deborah Meinert

Title: Secretary

 

ESCALADE INSURANCE, INC.

 

By: /s/ Deborah Meinert

Name: Deborah Meinert

Title: Secretary

 

ESCALADE SPORTS PLAYGROUND, INC.

 

By: /s/ Deborah Meinert

Name: Deborah Meinert

Title: Secretary

 

HARVARD SPORTS, INC.

 

By: /s/ Deborah Meinert

Name: Deborah Meinert

Title: Secretary

 

MARTIN YALE INDUSTRIES, INC.

 

By: /s/ Deborah Meinert

Name: Deborah Meinert

Title: Secretary

 

 

[Signature Page to First Amendment to First Amended and Restated Credit
Agreement]

 



OLYMPIA BUSINESS SYSTEMS, INC.

 

By: /s/ Deborah Meinert

Name: Deborah Meinert

Title: Secretary

 

SOP SERVICES, INC.

 

By: /s/ Deborah Meinert

Name: Deborah Meinert

Title: Secretary

 

U.S. WEIGHT, INC.

 

By: /s/ Deborah Meinert

Name: Deborah Meinert

Title: Secretary

 

INDIAN INDUSTRIES, INC.

 

By: /s/ Deborah Meinert

Name: Deborah Meinert

Title: Secretary

 

 

[Signature Page to First Amendment to First Amended and Restated Credit
Agreement]

 

Exhibit A

 

COMMITMENT SCHEDULE

 

Lender

 

Revolving Commitment as of the First Amendment Date Term Loan Commitment as of
the Effective Date Commitment JPMorgan Chase Bank, N.A. $31,000,000.00
$5,000,000.00 $36,000,000.00 Total $31,000,000.00 $5,000,000.00 $36,000,000.00

 

A-1

